DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 2, 7, and 14 are objected to under 37 CFR 1.75 as being substantial duplicates of claims 9, 16,and 17, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0017982 (hereinafter “Nakajima”) in view of GB 2276468 (hereinafter “Price”) and in view of US 2017/0059785 (hereinafter “Smith”).
Regarding claims 1-3, 5, 7, 9, 10, 12, 14, and 16-19, Nakajima teaches an optical filter device (10), comprising: an optical filter assembly (40) for reflecting one or more preselected wavelengths (par. 38); and a housing (50) comprising a plug end (Fig. 2B; left, outer end) and a receptacle end (right, inner end), and a passageway between the plug end and the receptacle end (Fig. 2B), and the plug end comprises a shroud with a single fiber connector footprint (MU-type; par. 38), wherein the at least a portion of the optical filter assembly is disposed within the passageway of the housing (Fig. 2B). Nakajima further teaches that the optical filter assembly has a first end and a second end (Fig. 2B), and wherein the first end has a first ferrule end face (21). Additionally, Nakajima teaches that the single fiber connector footprint of the shroud has a SC connector footprint (pars. 23, 95) and the optical filter assembly has a first end that extends beyond the shroud (Fig. 2B). Furthermore, Nakajima teaches that the housing is monolithically formed (Fig. 2B). Finally, Nakajima teaches a two-piece threaded collar and a retention sleeve (22, 30).
Nakajima does not teach that the housing comprises a rim disposed between the plug end and the receptacle end, and a key is formed on the rim, wherein the key comprises a protruding V-shape, and wherein the key is disposed on a side of the rim that is opposite a chamfered side of optical filter assembly. Price teaches a housing comprising a rim disposed between a plug end and a receptacle end (Fig. 7; pages 5, 10), and a key (94) is formed on the rim, wherein the key comprises a protruding V-shape, and wherein the key is disposed on a side of the rim that is opposite a chamfered side of optical filter assembly (Fig. 7; pages 5, 10). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the device of Nakajima with the key of Price. The motivation would have been to improve optical fiber alignment (page 10).
Nakajima also does not teach that the second end has a second ferrule end face and a latch structure. Smith teaches an optical filter assembly with a second end having a second ferrule end face and a latch structure (par. 178). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the device of Nakajima with the second ferrule end face and latch structure of Smith. The motivation would have been to better assure maintenance of a proper mating profile (par. 178).
Regarding claims 4 and 11, Nakajima teaches that the first end has a SC connector footprint (pars. 23, 95)
Regarding claims 6, 13, and 20, Nakajima teaches a collar (22) for engaging a rim of the optical filter device.



Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima in view of Prince and in view of Smith, as applied to claims 1 and 9 above, and further in view of US 2012/0195556 (hereinafter “Wang”).
Nakajima in view of Price and in view of Smith renders obvious the limitations of the base claims 1 and 9, respectively. Nakajima does not teach a receptacle mated to the plug end of the optical filter device. Wang teaches a receptacle (10) mated to a plug end of an optical filter device (par. 38). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the device of Nakajima so as to comprise a receptacle mated to the plug end, as taught by Wang. The motivation would have been to allow for easy cleaning of the device (par. 38).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY M BLEVINS/Primary Examiner, Art Unit 2883